NO. 07-08-0090-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 1, 2008
                         ______________________________

                        BEAU JACKSON FUQUA, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                   NO. 3594; HONORABLE JOHN FORBIS, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Beau Jackson Fuqua, appeals his conviction for aggravated sexual

assault and punishment of 29 years in the Institutional Division of the Texas Department

of Criminal Justice. The clerk’s record was filed on March 21, 2008.


      The clerk’s record does not contain a certification by the trial court of appellant’s

right of appeal under Texas Rule of Appellant Procedure 25.2(d). Rule 25 requires the trial

court to enter such a certification “each time it enters a judgment of guilt or other

appealable order.” Tex. R. App. P. 25.2(a)(2).
       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of

Appellate Procedure 25.2(d), regarding appellant’s appeal of the trial court’s judgment.

Once executed, the certification shall be included in a supplemental clerk’s record and filed

with this Court on or before April 30, 2008.


       It is so ordered.




                                                   Per Curiam




Do not publish.




                                               2